Title: To George Washington from Captain James Morgan, 26 June 1778
From: Morgan, James
To: Washington, George


                    
                        Sir
                        South Amboy [N.J.] Jun 26th 1778
                    
                    According to you order I have Cut dwon all the Bridges and this morning Was on the Shouer and Cant See anny Shiping or Bots Of mor then yesorday But a Hors man from frehold informs me the Enemey is thare and in ful Body So no move But Remain your Exelency most Humbel Servent
                    
                        James morgan Capt.
                    
                    
                        Post Crep I have no Hors men makes it Difecul to send you the Exspris.
                    
                